Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest an injection head as claimed by the applicant, specifically an injection head comprising a block-shaped porous member positioned at an outlet of the orifice plate; and a deflector positioned across from the block-shaped porous member such that a discharging clearance for the liquefied fire-extinguishing agent is defined, wherein: the block-shaped porous member is configured to promote diffusion and vaporization of the liquefied fire-extinguishing agent; a flat end face of the block-shaped porous member is configured to discharge the liquefied fire-extinguishing agent such that the liquefied fire-extinguishing agent collides with a face of the deflector; and the face of the deflector is flat, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752